Citation Nr: 1640302	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected chronic low back strain prior to June 4, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Travel Board hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

The Board notes that in a submission dated in January 2015, the Veteran indicated that he wanted to withdraw his appeals for an increased rating and TDIU.  However, in March 2015, the Veteran submitted additional evidence in support of his claim for entitlement to TDIU, to include another completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Moreover, in the July 2016 Travel Board hearing, the Veteran and his representative clarified that it was not the Veteran's intention to withdraw the TDIU claim.  However, they noted that they wanted to continue with the withdrawal of the increased rating claim.  Given the submission of the VA Form 21-8940 in March 2015 and the fact that the Veteran has now clearly expressed a desire to pursue the TDIU issue on appeal, the Board finds that the issue of entitlement to TDIU is properly before the Board on appeal.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from December 2011 to May 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to an increased rating for the service-connected chronic low back strain, is requested.

2.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for the service-connected chronic low back strain, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a January 2015 submission and his July 2016 Travel Board hearing, has withdrawn the appeal of entitlement to an increased rating for the service-connected chronic low back strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran contends that he is unemployable as a result of his service-connected disabilities, to specifically include his service-connected back and prostate cancer disabilities.  Currently, he is in receipt of service connection for prostate cancer status post prostatectomy, rated at 60 percent; type II diabetes mellitus, rated at 20 percent; chronic low back strain, rated at 20 percent; bilateral cataracts with non-proliferative diabetic retinopathy of the left eye, rated at 10 percent; status post appendectomy, rated as noncompensable; erectile dysfunction, rated as noncompensable; and abdominal scar status post robotic prostatectomy, rated as noncompensable.  His combined evaluation meets the schedular percentage requirements for a TDIU.  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  The evidence shows that the Veteran last worked as a heavy equipment operator on May 30, 2010, and has not been employed in a full-time position since.  On a VA Form 21-8940, the Veteran listed his service-connected prostate cancer, diabetes mellitus, cataracts, and back disabilities as the disabilities preventing him from maintaining gainful employment.  He reported that he had a high school education with no additional education or training.  On a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's last employer indicated that the Veteran was employed as a heavy equipment operator from May 1999 to June 1, 2011.  The Veteran is currently in receipt of Social Security Administration disability benefits beginning on June 1, 2011.  

In his July 2016 Video Conference hearing testimony and his lay statements, the Veteran indicated that he was unable to perform physical or sedentary jobs due to the constant pain and functional limitations from his service-connected back and prostate cancer disabilities.  Specifically, he stated that he had difficulty with lifting and prolonged standing and walking due to his service-connected back disability.  He indicated that his back stiffened when he did any physical activity.  He stated that as a result of his prostatectomy, he had to wear pads that needed to be changed six to eight times a day for urinary leakage.  He also noted that he experienced highs and lows as a result of his diabetes mellitus.

In a medical submission dated in March 2015, the Veteran's primary care physician indicated that the Veteran had a significant medical history that prevented him from being employable.  The Board notes; however, that the physician included the Veteran's non-service connected hypertension and hyperlipidemia when making this assessment.

Various VA examiners have also offered descriptions of the functional impact of the Veteran's service-connected disabilities on his ability to work.  This evidence tends to support the Veteran's contentions regarding the combined impact of his service-connected disabilities on his ability to work.  In his VA examinations, the examiners noted difficulties with climbing and lifting due to the service-connected back disability.  The examiners also noted occupational impairment resulting from the service-connected prostate cancer, diabetes mellitus, cataracts, and erectile dysfunction disaiblities, to include some left eyesight loss, difficulty reading fine print, medication intake, urinary leakage, erectile dysfunction, and close follow-up with his primary care provider.

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by the VA examiners and the Veteran's primary care physician, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran is significantly limited by both his back and residuals of prostate cancer disabilities.  The pain from his back disability limits him from heavy lifting and prolonged standing, walking, and sitting, and would preclude him from the kind of employment he had as a heavy equipment operator before his disability retirement in 2011.  Additionally, the residuals of the Veteran's prostate cancer results in urinary leakage requiring him to change his pad six to eight times a day.  Moreover, given the Veteran's reports regarding his inability to perform sedentary tasks that would require him to sit or stand for prolonged periods, it is unlikely the Veteran could obtain an office or desk job with his current service-connected disabilities.  

Ultimately, the Board finds that the preponderance of the evidence establishes that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

The claim of entitlement to an increased rating for the service-connected chronic low back strain is dismissed.

Entitlement to TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


